56 Cal.Rptr.3d 474 (2007)
154 P.3d 1000
COHEN (Robert J.)
v.
HEALTH NET OF CALIFORNIA, INC.
No. S135104.
Supreme Court of California.
March 21, 2007.
Dismissed and remanded to Court of Appeal, Fourth District, Division Three.
In light of the decision in Californians for Disability Rights v. Mervyn's LLC (2006) 39 Cal.4th 223, 46 Cal.Rptr.3d 57, 138 P.3d 207 and Branick v. Downey Savings and Loan Assn. (2006) 39 Cal.4th 235, 46 Cal.Rptr.3d 66, 138 P.3d 214, review in the above-entitled matter is dismissed. (Cal. Rules of Court, rule 8.528(b).) The request for an order directing republication of the opinion is denied.
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, MORENO, and CORRIGAN, JJ., concur.